Appeals from a judgment (denominated order) of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered June 17, 2009. The judgment denied the motion of defendant County of Herkimer for summary judgment and granted the motion of defendant Village of Herkimer for summary judgment.
It is hereby ordered that the appeal by defendant County of Herkimer from that part of the judgment denying its motion for summary judgment is unanimously dismissed (see Loafin’ Tree Rest, v Pardi [appeal No. 1], 162 AD2d 985 [1990]) and the judgment is modified on the law by denying the motion of defendant Village of Herkimer in its entirety, reinstating the complaint against that defendant and reinstating the cross claims of defendant County of Herkimer and as modified the judgment is affirmed without costs. *1707Same memorandum as in Herkimer County Indus. Dev. Agency v Village of Herkimer (84 AD3d 1707 [2011]). Present— Scudder, PJ., Centra, Sconiers, Gorski and Martoche, JJ.